615 F.2d 1135
Gene WALTERS, d/b/a Walter's Chevron Service Station,Plaintiff-Appellant,v.CHEVRON U.S.A., INC., (formerly Standard Oil Company),Defendant-Appellee.
No. 79-3651.  Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
April 23, 1980.

Appeal from the United States District Court for the Northern District of Georgia, Orinda D. Evans, Judge.
David R. Wininger, Decatur, Ga., for plaintiff-appellant.
Jule W. Felton, Jr., John G. Parker, Atlanta, Ga., for defendant-appellee.
Before GEE, RUBIN and POLITZ, Circuit Judges.
PER CURIAM:


1
For the reasons stated in the order of the court below, 476 F.Supp. 353 (N.D.Ga.1979), we affirm its denial of injunctive relief under the Petroleum Marketing Practices Act, 15 U.S.C. Sections 2801 et seq.


2
AFFIRMED.



*
 Fed.R.App.P. 34(a); 5th Cir. R. 18